                                           Case 4:20-mj-70676-MAG Document 6 Filed 06/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     UNITED STATES OF AMERICA                           Case No. 3:20-mj-70676-MAG
                                  12                    Plaintiff,                          DETENTION ORDER
Northern District of California
 United States District Court




                                  13             v.

                                  14     ANTHONY ORAZIO FAVA,
                                  15                    Defendant.

                                  16

                                  17      For the reasons stated in open court on June 8, 2020, and considering the parties’ proffers, the
                                  18   criminal complaint, Pretrial Services’ report, and the factors set forth in 18 U.S.C. § 3142(g), the
                                  19   court orders the defendant detained. Based on the current record, the court determined that no
                                  20   condition or combination of conditions in 18 U.S.C. § 3142(c) will reasonably assure the safety of
                                  21   the community or the appearance of the defendant at future court appearances. 18 U.S.C. §§
                                  22   3142(e) and (f). Conditions might be fashioned to address the risk of flight but on this record,
                                  23   conditions of release cannot reasonably address the risks to the community. In particular, the
                                  24   defendant has multiple firearm-and-ammunition possessions, he has exhibited volatile behavior
                                  25   (such as the circumstances surrounding his apprehension on in March 2020, among other
                                  26   circumstances), and his performance on supervision has been poor. In addition to the risks that the
                                  27   behaviors pose to the community, they raise concerns about the defendant’s ability to comply with
                                  28   the conditions of supervision.

                                       DETENTION ORDER – No. 3:20-mj-70676-MAG
                                           Case 4:20-mj-70676-MAG Document 6 Filed 06/08/20 Page 2 of 2




                                   1      The court recognizes the backdrop of drug use and the possible utility of treatment. Defense

                                   2   counsel also proffered evidence about the traumatic events that the defendant has experienced.

                                   3   Finally, the criminal history is extensive, but given the nature of the offenses, the sentences are

                                   4   lower than one might expect (suggesting some context that the bail study does not reveal). That

                                   5   said, these issues do not change the conclusion that on this record, detention is warranted.

                                   6      The court orders the defendant detained without prejudice to his revisiting the issue of bail at a

                                   7   later hearing. The defendant is committed to the custody of the Attorney General or a designated

                                   8   representative for confinement in a corrections facility separate, to the extent practicable, from

                                   9   persons awaiting or serving sentences or held in custody pending appeal. See 18 U.S.C. §

                                  10   3142(i)(2). The defendant must be afforded a reasonable opportunity to consult privately with

                                  11   counsel. See id. § 3142(i)(3). On order of a court of the United States or on request of an attorney

                                  12   for the government, the person in charge of the corrections facility must deliver the defendant to
Northern District of California
 United States District Court




                                  13   the United States Marshal for a court appearance. See id. § 3142(i)(4).

                                  14      IT IS SO ORDERED.

                                  15      Dated: June 8, 2020

                                  16                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  17                                                    United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       DETENTION ORDER – No. 3:20-mj-70676-MAG            2
